Citation Nr: 0729679	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO. 04-08 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
coronary artery disease, rated as 10 percent disabling from 
October 2, 1992 and rated as 60 percent disabling from 
January 29, 2001.

2.  Entitlement to a total schedular evaluation or to a grant 
of total disability evaluation due to service-connected 
disabilities (TDIU) prior to January 29, 2001.


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel







INTRODUCTION

The veteran had active service from May 1968 until December 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from February 2002, July 2002 and January 
2003 rating decisions from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Wichita, Kansas.

The Board observes that in February 2003, the veteran 
expressed disagreement with the August 17, 1992 effective 
date for the grant of service connection for epidermophytosis 
of the feet and multiple body areas.  A review of the record 
reflects a Statement of the Case was sent to the veteran in 
January 2007.  However, no substantive appeal is of record, 
and as such, this matter will not be addressed in this 
decision.


FINDINGS OF FACT

1.  During the period October 2, 1992 until January 29, 2001, 
there is no evidence that the veteran's coronary artery 
disease was productive of coronary occlusion or thrombosis or 
a history of substantiated anginal attack or that the 
coronary artery disease was productive of a workload greater 
than 5 metabolic equivalents (METs) but not greater than 7 
METs resulting in dyspnea, fatigue, angina, dizziness, or 
syncope or evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram or x-ray.

2.  Since January 29, 2001 the veteran's coronary artery 
disease was not productive of chronic congestive heart 
failure or workload of 3 METs or less, and his ejection 
fraction remained above 50 percent, although it decreased 
from 60 percent to as low as 53 percent, and there was no 
diagnosis of congestive heart failure.  

3.  The veteran applied for a total disability evaluation due 
to individual unemployabiltiy in August 2001. 

4.  Prior to August 2001, there is no communication from the 
veteran or his representative that constitutes a formal or 
informal claim for a total disability evaluation.

5.  Prior to January 29, 2001, the evidence does not 
demonstrate that an increased evaluation was warranted for 
coronary artery disease, epidermophytosis, or the laceration 
of the left 5th finger, and all other evaluations were 
assigned in the August 2005 Board decision, and are final.

6.  It is not factually ascertainable that the veteran's 
service-connected disabilities caused him to become totally 
unable to obtain and maintain gainful employment prior to 
January 29, 2001.
 

CONCLUSIONS OF LAW

1.  For the period October 2, 1992 until January 29, 2001 the 
criteria for an initial evaluation in excess of 10 percent 
for coronary artery disease have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Codes 7005, 7017 
(1992-2001).

2.  Beginning January 29, 2001, the criteria for an initial 
evaluation in excess of 60 percent for coronary artery 
disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1- 4.14, 4.104, 
Diagnostic Code 7017 (1992-2006).

3.  The criteria for an effective date prior to January 29, 
2001, for a total disability rating, either on a schedular 
basis or due individual unemployability, have not been met.  
38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.151, 3.155, 3.157, 3.400, 4.16 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in November 2002, 
July 2003, February 2006, March 2006, August 2006 and 
November 2006.  These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim.  The March 2006 letter advised the veteran of how VA 
assigns disability ratings and effective dates and complies 
with the holding of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, and VA outpatient treatment records are 
associated with the claims files, and some private medical 
records identified by the veteran are associated with the 
claims file. The Board notes the claim was previously 
remanded in August 2005 to obtain additional private medical 
records.  In February 2006, the RO advised the veteran of the 
need for additional private medical records and provided a 
medical authorization so it could attempt to obtain these 
records.  The veteran provided an incomplete authorization in 
March 2006.  In August 2006, the RO returned the 
authorization to the veteran for completion.  The veteran did 
not respond.  It has been held in this regard that "[t]he 
duty to assist is not always a one-way street.  If a 
[claimant] wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the . . .  evidence [.]"  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

Additionally, the veteran was afforded VA examinations in 
connection with his claims.  Bothe the duty to assist and the 
duty to notify have been met, and appellate review may 
proceed.

Increased Evaluation

The RO granted service connection for coronary artery disease 
in a July 2001 rating decision.  At that time a 30 percent 
disability evaluation was assigned pursuant to 38 C.F.R. 
§ 4.104, Diagnostic Code 7017.  Subsequently, an August 2004 
Supplemental Statement of the Case (SSOC) adjusted the 
effective date for the grant of service connection.  The 
August 2004 SSOC granted a 10 percent evaluation for coronary 
artery disease effective October 2, 1992 and granted an 
increased 60 percent evaluation effective January 29, 2001.  
The veteran contends the current rating evaluation does not 
accurately reflect the severity of his disability. 

When, as here, a veteran's disability rating claim has been 
in continuous appellate status since the original assignment 
of service-connection, the evidence to be considered includes 
all evidence proffered in support of the original claim.  If 
warranted by the evidence, separate ratings may be assigned 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Therefore, given the changes implemented by the July 2004 
SSOC during the pendency of the appeal, the present appeal 
consists of two questions: (1) whether an evaluation in 
excess of 10 percent is warranted for the period of October 
2, 1992 until January 29, 2001 and (2) whether an evaluation 
in excess of 60 percent is warranted from January 29, 2001 
until the present time.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Here, the veteran is appealing the 
initial assignment of a disability rating, and as such, the 
severity of the disability is to be considered during the 
entire period from the initial assignment of the evaluation 
to the present time.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The regulations used to evaluate the cardiovascular system 
have changed effective January 1998.  See 38 C.F.R. § 4.104 
(Diagnostic Codes 7000-7100) (1992-1997); 62 Fed. Reg. 65207 
(Dec. 11, 1997) (codified at 38 C.F.R. § 4.104 (Diagnostic 
Codes 7000-7100) (1998).  Where a law or regulation changes 
after the claims have been filed, but before the 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies unless Congress 
provided otherwise or permitted the Secretary of VA to do 
otherwise and the Secretary did so.  See VAOGCPREC 7-2003.  
The Board will therefore evaluate the veteran's disability 
under both the former and the current schedular criteria, 
keeping in mind that the revised criteria may not be applied 
to any time period before the effective date of the change.  
See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-
2000; Green v. Brown, 10 Vet. App. 111, 117 (1997).

Prior to January 1998, Diagnostic Code 7017 for the 
evaluation of coronary artery bypass allowed for a 100 
percent evaluation for one year following bypass surgery.  
After the one year period, the condition was rated as 
arteriosclerotic heart disease. A 30 percent evaluation was 
the minimum rating.  A note following the Diagnostic Code 
indicated authentic myocardial insufficiency with 
arteriosclerosis may be substituted for occlusion. 

Prior to January 1998, Diagnostic Code 7005 for the 
evaluation of arteriosclerotic heart disease provided for a 
30 percent evaluation following typical coronary occlusion or 
thrombosis or with a history of substantiated anginal attack, 
and ordinary manual labor was feasible.  A 60 percent 
evaluation was warranted following typical history of acute 
coronary occlusion or thrombosis or with a history of 
substantiated repeated anginal attacks and more than light 
manual labor was not feasible.  A 100 percent evaluation was 
warranted during and for 6 months following an acute illness 
from coronary occlusion or thrombosis with circulatory shock, 
etc., or after 6 months with chronic residual findings of 
congestive heart failure or angina on moderate exertion or 
more than sedentary employment was precluded.

Under the revised criteria, Diagnostic Code 7017 provides for 
a 10 percent evaluation for a workload greater than 7 METs 
but not greater than 10 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or continuous medication 
required.  A 30 percent evaluation is warranted for a 
workload of greater than 5 METs but not greater than 7 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram, or x-ray.  A 60 percent 
evaluation is warranted for more than one episode of acute 
congestive heart failure in the past year, or workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent rating is warranted for three months 
following hospital admission for surgery or after that point 
for chronic congestive heart failure, or; workload of 3 METs 
or less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7017. 

A note prior to the Diagnostic Code explains that one MET is 
the energy cost of standing quietly at rest and represents an 
oxygen uptake of 3.5 milliliters per kilogram of body weight 
per minute.  When the level of METs at which dyspnea, 
fatigue, angina, dizziness, or syncope develops is required 
for evaluation, and a laboratory determination of METs by 
exercise testing cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104, Note (2).

Facts and analysis, evaluation prior to January 29, 2001

A December 1992 x-ray of the chest revealed the heart was 
within normal limits of size and contour.  The lungs were 
clear without infiltrates or evidence of congestive heart 
failure.  There was no evidence of infiltrates or congestive 
heart failure.  A September 1993 x-ray of the chest reflected 
the heart, aorta and media sternum were unremarkable.  
Electrocardiograms dated in October 1992 and April 1993 also 
reflected results within normal limits. 

Treatment records from 1995 though 1998 reflect that the 
veteran sought an exercise physical therapy program at the 
direction of his cardiologist, but the clinical records from 
that cardiologist are not associated with the claims files.  
Treatment records from April 1999 through April 2000 reflect 
that the veteran was treated for a fracture of the right 
foot, and for cellulitis of that extremity.

In summary, the evidence clearly does not demonstrate an 
increased evaluation is warranted prior to January 29, 2001.  
Under the criteria in effect prior to January 1998, there is 
no evidence that the veteran had coronary occlusion, 
thrombosis or a history of anginal attack. 

Similarly, under the revised rating criteria, there is no 
evidence the coronary artery disease results in a workload 
greater than 5 METs but not greater than 7METs that resulted 
in dyspnea, fatigue, angina, dizziness, or syncope at any 
point prior to January 29 2001.  Nor is there evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram or x-ray.  In fact, the December 1992 
electrocardiogram described the heart size as normal and 
subsequent x-rays and electrocardiograms were normal.  

The Board notes VA outpatient treatment records refer to a 
May 1994 angioplasty and a May 1995 triple bypass surgery.  
The statements to this effect in the VA records are based 
upon the veteran's reported history.  The clinical records, 
however, are not associated with the claims file. Other 
medical evidence of record prior to January 2001 reflects 
treatment of symptoms but fails to provide any evidence which 
may be applied to VA's Schedule for Rating Disabilities.  

Thus, the Board is unable to grant an increased evaluation as 
the medical evidence of record simply does not demonstrate 
the veteran met the criteria for an increased evaluation.  
Given the lack of medical records, the Board is unable to 
factually ascertain any dates during which the disability may 
have been increased.  

The Board notes in particular that this claim was REMANDED in 
August 2005 so that these records could be obtained.  The RO 
attempted, in February 2006 and in August 2006, to obtain the 
veteran's authorization for the release of these records, 
which are non-VA clinical records.  The veteran did not 
respond.  The RO send another letter, in November 2007, 
explaining VA's duties to the veteran.  A supplemental 
statement of the case which informed the veteran that he had 
failed to respond was issued in January 2007, and that the 
claims for increased evaluations for this disability was 
being denied, but the veteran did not respond.  

The Board recognized, in its August 2005 Remand, that there 
might be private records which would include evidence which 
might support a higher rating.  However, if the veteran does 
not assist in obtaining records VA does not have in its 
possession, that evidence cannot used.  While VA has a 
statutory duty to assist the veteran in developing evidence 
pertinent to a claim, the veteran also has a duty to assist 
and cooperate with VA in developing evidence; the duty to 
assist is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  Therefore, an increased evaluation in 
excess of 10 percent cannot be granted prior to January 29, 
2001, because there is no evidence of record which supports a 
higher evaluation.

Facts and analysis, evaluation from January 29, 2001

The veteran underwent a VA examination of the heart in 
December 2001.  The examiner noted the veteran had coronary 
bypass surgery approximately 10 years prior to the 
examination.  He also reported the veteran was diagnosed with 
arrhythmia and hyperlipidemia.  Clinical examination 
reflected a scar in the midline of the chest and a scar from 
the graft site at the left leg inner aspect.  The heart had a 
regular rate and rhythm without a murmur.  The chest was 
clear to auscultation and percussion.  An x-ray of the chest 
performed in connection with the examination noted that the 
heart was normal in size with no evidence of infiltrate or 
congestive heart failure.  The impression was no evidence of 
infiltrate or congestive heart failure. 

The examiner explained that the veteran was unable to do the 
stress test due to multiple physical problems and abnormal 
electrocardiogram.  The MET point was estimated as 3-4.  The 
electrocardiogram reflected sinus rhythm with occasional 
premature ventricular contractions, an incomplete right 
bundle branch block, and nonspecific ST and T wave 
abnormality. 

This evidence is consistent with the 60 percent evaluation 
assigned from January 29, 2001, but establishes that the 
veteran did not meet any criterion for the next higher 
evaluation, a 100 percent evaluation, as the examination 
disclosed that the veteran did not have congestive heart 
failure, workload of 3 METs or less, or left ventricular 
dysfunction with an ejection fraction of less than 50 
percent.  

In May 2002, the veteran underwent an adenosine cardiolite 
stress test. Resting electrocardiogram showed sinus rhythm, 
borderline path Q waves in inferior leads which may represent 
a prior inferior mitral insufficiency.  There were ST-T 
changes in certain leads. The veteran had no chest pain or 
discomfort.  He reported some lightheadedness and flushing 
which resolved promptly after the adenosine was stopped.  At 
6 minutes of adenosine infusion he had a further 1 millimeter 
ST depression in 2, 3, aVF and V6 and an additional 
downsloping ST depression and T inversion was noted in V2-V5.  
These changes were still present at 6 minutes post infusion.  
No arrhythmia was noted.  The conclusion was positive 
adenosine-cardiolite stress test for ischemic 
electrocardiogram changes; negative stress test for chest 
pain.

In May 2002, the veteran underwent cardiac catheterization.  
Catheterization findings revealed the left ventricular 
chamber was not dilated. The anterobasal, anterolateral, 
apical inferior, and posterobasal segments moved normally.  
Overall left ventricular contractility was normal and 
papillary muscles appeared normal.  There were no valvular 
calcification and the ejection fraction was 60 percent.  The 
impression was three vessel coronary artery disease, left 
saphenous vein graft occlusion, patent right saphenous vein 
graft, with left ventricular function normal and an ejection 
fraction of 60 percent.  

A June 2002 VA outpatient treatment record reflected the 
veteran complained of shortness of breath, particularly in 
walking up steps or walking on level ground but carrying 
items.  He denied chest pain and denied symptoms at rest.  He 
was not orthopneic.  There were no palpitations or syncope or 
pedal edema. 

This evidence, from December 2001 through June 2002, is 
consistent with the 60 percent evaluation assigned from 
January 29, 2001, but establishes that the veteran did not 
meet any criterion for the next higher evaluation, a 100 
percent evaluation, as no evidence of congestive heart 
failure, workload of 3 METs or less, or left ventricular 
dysfunction with an ejection fraction of less than 50 
percent, since the ejection fraction was 60 percent.  

A July 2002 VA outpatient treatment record reflected the 
veteran had undergone private transmyocardial laser 
revascularization of the left ventricle.  The veteran 
reported problems with swelling of both lower extremities and 
congestion in the chest after the surgery.  He also related 
shortness of breath.  He denied chest pain.  Heart sounds 
were regular with no gallop or murmur.  The jugular venous 
pressure was normal.  There was no carotid bruit.  The lungs 
were clear and there was no hepatomegaly or splenomegaly.  
Electrocardiogram revealed sinus rhythm without evidence of 
pathological Q waves.  There was an incomplete right bundle 
branch block and diffuse ST-T changes.  Compared to the May 
2002 electrocardiogram, the veteran developed new T wave 
changes, either postoperative residuals or the residue of 
postoperative pericarditis.  The assessment was coronary 
artery disease; status post multiple coronary angioplasties, 
status post coronary artery bypass graft approximately 8 
years ago, status post transmyocardial laser 
revascularization.  At the time of the visit, there was no 
evidence of any elevated jugular venous pressure or 
hepatomegaly but the veteran had bilateral pedal edema.  It 
was unclear if the symptoms were secondary to congestive 
heart failure.  There symptoms were improved in August 2002, 
and no diagnosis of congestive heart failure was assigned.

The veteran underwent a VA examination to assess the severity 
of his disability in December 2002.  The veteran complained 
of fatigue since the stress test in May 2002 and reported 
fatigue and shortness of breath with exertion.  There was no 
dizziness or syncope.  Clinical examination revealed jugular 
venous pressures were normal.  There was no carotid bruit and 
the lungs were clear.  The examiner indicated another stress 
test would not be performed due to previous problems on the 
most recent stress test and history of arrhythmia.  The 
estimated METs was approximately 7 with shortness of breath.  
The diagnosis was coronary artery disease, status post 
multiple coronary angioplasties and coronary artery bypass 
grafting, status post transmyocardial laser revascularization 
in June 2002, stable.

During a July 2003 VA outpatient treatment visit, the veteran 
complained of easy fatigability and sensation of fullness in 
the chest.  The sensation of fullness was not affected by 
activity.  The veteran denied any substernal chest pain 
radiating to the back of the neck and denied use of 
sublingual nitroglycerine since the transmyocardial 
revascularization.  Clinical examination revealed no 
cyanosis, clubbing, scleral icterus, or conjunctival pallor.  
Jugular venous pressure was normal.  There was no carotid 
bruit and the lungs were clear.  The electrocardiogram 
performed in connection with the visit revealed sinus rhythm 
with no evidence of pathological Q waves.  There was an 
incomplete right bundle branch block.  The chest x-ray dated 
in July 2003 found no cardiomegaly or congestive heart 
failure, and the lungs were clear.  Current symptoms were not 
typical of angina as they were persistent for most of the day 
and not affected by activity.  The physician explained the 
symptoms were therefore not suggestive of left ventricular 
dysfunction.  

A September 2003 VA myocardial perfusion study with wall 
motion and ejection fraction demonstrated partially 
reversible ischemia in the lateral segment and the 
inferolateral segment of the left ventricle.  The ejection 
fraction of the left ventricle was 53 percent and the end 
diastolic volume was elevated.  However, the provider who 
examined him in October 2003 and reviewed these findings in 
detail did not assign a diagnosis of congestive heart 
failure.

The veteran was hospitalized in March 2004, and acute 
myocardial infarction was ruled out.  A diagnosis of sepsis 
was assigned.  He was again hospitalized in May 2004 and in 
June 2004, and myocardial infarction was again ruled out.  No 
diagnosis of congestive heart failure was assigned.  In March 
2004 and in May 2004, the veteran was treated for neck and 
back pain associated with moving a refrigerator and moving 
furniture.

A July 2004 VA myocardial perfusion study demonstrated a 
small to moderate reversible myocardial ischemia involving 
the inferolateral wall of the left ventricle.  There was a 
fixed effect involving the posterolateral wall of the left 
ventricle.  The left ventricular ejection fraction was 56 
percent.  There was mild hypokinesia of the posterolateral 
wall of the left ventricle.  The left ventricle was dilated 
and the end diastolic volume was elevated. 

There is also no evidence to support an evaluation in excess 
of 60 percent after January 29, 2001.  Medical evidence after 
this date demonstrated ejection fractions ranging from 53 to 
60 percent and levels of METs ranging from 3/4 to 7.  
Furthermore, there is no evidence of chronic congestive heart 
failure within the past year.  As such, the higher rating of 
60 percent is not warranted at this time.

While the veteran contends that the service-connected 
disorder has increased in severity, as a lay person he is 
only competent to report observable symptoms - not clinical 
findings which are applied to VA's Schedule for Rating 
Disabilities.  Compare Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Massey v. Brown, 7 Vet. App. 204 (1994).  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. § 
5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for referral for the assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

Earlier Effective Date

The veteran seeks an earlier effective date for the grant of 
a total disability evaluation, either on a schedular basis or 
on the basis of individual unemployability.  Specifically, 
the veteran contends the date of his initial claim benefits 
in February 1970 should serve as the effective date for a 100 
percent evaluation. 

The Board notes that the veteran expressed disagreement with 
the RO's failure to consider a separate total disability 
evaluation based upon individual unemployability in addition 
to his combined schedular ratings which result in a total 
rating.  However, VA's General Counsel held in June 1999 that 
a claim for a total disability rating based on individual 
unemployability for a particular service-connected disability 
may not be considered when a schedular 100-percent rating is 
already in effect.  See VAOPGCPREC 6-99.  The combined 100 
percent schedular evaluation granted in the February 2002 
rating decision therefore rendered the issue of entitlement 
to TDIU moot.  Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994). 

Given the above, the veteran's claim for an earlier effective 
date for the total schedular rating is equivalent to a claim 
for an increased rating and earlier effective date for the 
service connected disabilities which comprise the total 
evaluation.  Alternatively, the veteran seeks a grant of TDIU 
prior to the date on which a total schedular evaluation is 
assigned. 

As noted above, in the present case, the total rating was 
based upon the combined schedular ratings of service 
connected disabilities and did not rely upon the provision of 
38 C.F.R. §§ 4.16, 4.17.  In this case, the veteran was 
awarded a total schedular evaluation effective on January 29, 
2001, based on assignment, effective that date, of a 60 
percent evaluation for coronary artery disease, plus a 60 
percent evaluation for claudication, right lower extremity, 
plus a 60 percent evaluation, left lower extremity, plus a 60 
percent evaluation for diabetes, plus a 10 percent evaluation 
for peripheral neuropathy, right lower extremity, plus a 10 
percent evaluation for peripheral neuropathy, left lower 
extremity, together with a 10 percent evaluation for 
epidermophytosis, feet, effective from August 1992.  These 
evaluations, as combined under 38 C.F.R. § 4.25 (60 + 60 = 
84, + 60 = 94, + 60 = 98, plus a bilateral factor of 8.8 
percent = 100 percent, or a total schedular evaluation.  

The veteran is entitled to an effective date prior to January 
29, 2001 for a total schedular evaluation only if he can 
establish that he should have been granted service connection 
for claudication of the bilateral lower extremities and for 
peripheral neuropathy of the lower extremities prior to 
January 29, 2001, since those grants of service connection 
result in two 60 percent evaluations and two 10 percent 
evaluations, and account for the 8.8 percent bilateral 
factor.  However, the Board, in its August 2005 decision, 
determined that an effective date prior to January 29, 2001 
was not in order for the grants of service connection for 
claudication of the bilateral lower extremities or peripheral 
neuropathy of the bilateral lower extremities.

The veteran did not appeal that determination to the Unites 
States Court of Appeals for Veterans Claims.  Therefore, the 
determination that January 29, 2001 is the appropriate date 
for those grants of service connection is final.  No claim 
which provides a basis for Board jurisdiction to review that 
determination is before the Board.  Therefore, an effective 
date prior to January 29, 2001 for these grants of service 
connection is not before the Board.  Therefore, no evaluation 
of those disabilities may be considered for the period prior 
to January 29, 2001, since no evaluation may be assigned for 
a service-connected disability prior to the grant of service 
connection for that disability.  

Because of the finality of the grants of service connection 
assigned as of January 29, 2001, the veteran is entitled to a 
total schedular evaluation prior to January 29, 2001 only if 
the veteran establishes that he is entitled to higher 
evaluations for the disabilities for which service connection 
had been granted prior to January 29, 2001.  The veteran 
could also be entitled to a total evaluation for compensation 
purposes prior to January 29, 2001, if the veteran 
establishes that he was individually unemployable as a result 
of the disabilities for which service connection was in 
effect prior to that date.  

Prior to January 29, 2001, service connection was in effect 
for coronary artery disease, evaluated as 10 percent 
disabling from October 2, 1992, and for diabetes mellitus, 
evaluated as 20 percent disabling from October 2, 1992, and 
as 40 percent disabling from July 8, 1999, epidermophytosis 
of the feet and multiple body areas, evaluated as 10 percent 
disabling from August 17, 1992, and for a laceration of the 
left fifth finger, evaluated as noncompensable.  Therefore, 
after the Board's August 2005 decision, prior to January 29, 
2001, the veteran had a noncompensable combined evaluation in 
December 1969, a 10 percent combined evaluation in August 
1992, a 40 percent combined evaluation in October 1992, and a 
50 percent combined evaluation form July 1999.  These 
combined evaluations are far short of a total schedular 
evaluation.  

Moreover, the Board's determinations, in its August 2005 
decision, that an evaluation in excess of 20 percent for 
diabetes mellitus could not be granted prior to October 2, 
1992, and that an evaluation in excess of 40 percent 
disabling could not be granted for diabetes mellitus prior to 
July 8, 1999 are also final.  No claim which would provide a 
basis for jurisdiction for the Board to review the finality 
of those decisions is before the Board.  

Therefore, the only way to obtain an earlier effective date 
for the total schedular rating would be to establish much 
higher evaluations for coronary artery disease, 
epidermophytosis, and a laceration of the 5th finger.  
However, the Board, in its August 2005 decision, found the 
veteran was not entitled to an increased evaluation in excess 
of 10 percent for service-connected epidermophytosis of the 
feet and multiple body areas, and that decision, too, is 
final.  As discussed in the decision above, an increased 
evaluation in excess of 10 percent is not warranted for 
coronary artery disease prior to January 29, 2001.  

While higher evaluations are available for the disability of 
the left 5th finger, under the amputation rule, the highest 
possible disability evaluation allowed for any injury of the 
left 5th finger would be 20 percent.  See 38 C.F.R. § 4.68. 
Even assuming the veteran's left 5th finger disability met 
the criteria for a 20 percent evaluation, this evaluation 
would not be sufficient to establish a total schedular 
disability prior to January 29, 2001, since the highest 
possible combined rating to which the veteran would be 
entitled would be 10 percent as of August 1992 (one service-
connected disability only, epidermophytosis), 40 percent [20 
percent (diabetes mellitus) + 20 percent (left 5th finger) = 
37+ 10 percent (coronary artery disease) = 43 percent] as of 
October 2, 1992, and a 60 percent combined evaluation from 
July 1999 [40 percent (diabetes mellitus) + 20 percent (left 
5th finger) = 52+ 10 percent (coronary artery disease) = 57 
percent].  Therefore, the evidence demonstrates that a total 
evaluation schedular evaluation cannot be granted prior to 
January 29, 2001.

The record reflects the veteran applied for service 
connection for diabetes in May 1970 and for plantar 
callosities and a condition of the feet in February 1970.  A 
rating decision dated in June 1970 granted service connection 
for epidermophytosis of the feet effective December 13, 1969.  
The claims for diabetes mellitus and plantar callosities were 
denied.  The veteran did not appeal the June 1970 decision 
and as such it is final.  38 C.F.R. § 20.1103.  The veteran 
did not seek to reopen his claim for service connection for 
diabetes mellitus until September 1992.  This claim was 
considered and denied by the RO in a January 1993 and was 
never appealed.  As such, the January 1993 decision is final.  
38 C.F.R. § 20.1103. 

While the veteran is correct in his assertion that he sought 
service connection for diabetes mellitus as early as 1970, 
these prior claims have been decided.  The denials are final 
and, by law, cannot serve as a basis for an earlier effective 
date for a total schedular award.  As discussed above, the 
effective date for a claim to reopen after final disallowance 
is the date of the claim to reopen or the date entitlement 
arose, whichever is later.  

The Board has, therefore, considered the veteran's contention 
that he is entitled to an award of TDIU prior to January 29, 
2001.  Except as otherwise provided, the effective date of 
the award of an evaluation based on an original claim, a 
claim reopened after a final disallowance, or a claim for an 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.

An exception to the general rule governing claims for 
increased compensation is contained in 38 U.S.C.A. § 
5110(b)(2).  If the evidence demonstrates that the increase 
in disability occurred prior to the date of receipt of claim, 
the Department may assign the earliest date as of which it is 
ascertainable that the increase occurred as long as the claim 
for the increased disability rating is received within a year 
of the date that the increase occurred.  See 38 C.F.R. 
§ 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).  The 
determinations in this decision and the final August 2005 
Board decision establish that, although there was an 
ascertainable increase in the veteran's disability in January 
2001, the veteran has been granted a total schedular 
evaluation from that time.  An increase in the evaluation for 
diabetes mellitus was assigned as of July 1999, but that 
increase was not within one year prior to the August 2001 
claim for TDIU, so that increase in disability does not serve 
as a basis for awarding TDIU prior to January 29, 2001.

In addition, under VA laws and regulations, a specific claim 
in the form prescribed by the VA must be filed in order for 
benefits to be paid or furnished to any individual under laws 
administered by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  When a request is made by a person claiming or 
applying for, or expressing an intent to claim or apply for 
benefits under laws administered by the VA, the VA will 
furnish the appropriate form.  38 U.S.C.A. § 5102(a); 
38 C.F.R. § 3.150(a).  Furthermore, any communication or 
action, indicating an intent to apply for one or more 
benefits under laws administered by the VA from a claimant 
may be considered an informal claim.  Such an informal claim 
must identify the benefits sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  38 C.F.R. § 3.155(a).

A report of an examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits. 38 C.F.R. § 3.157(a).  Under 
38 C.F.R. § 3.157(b), once a formal claim for compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report 
of examination or hospitalization by VA will be accepted as 
informal claim for increased benefits for an informal claim 
to reopen.  Furthermore, these provisions apply only when 
such reports relate to examinations or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157(b)(1).

To the extent to which the veteran seeks a total rating based 
upon individual unemployability (TDIU) for the earlier 
periods during which the schedular rating was less than 
total, the Board can find no formal or informal claim of TDIU 
prior to August 2001.  The only application for any benefit 
prior to the July 2001 claims for service connection was the 
September 1992 application seeking a compensable evaluation 
for epidermophytosis.  However, at the time of the September 
1992 increased rating application, the veteran did not meet 
the qualifying schedular disability threshold and there was 
no evidence which suggested the veteran was unemployable due 
to his service connected disability.  See Norris v. West, 12 
Vet. App. 413, 421 (1999).  Thus, prior to August 2001 there 
was nothing in the record which reasonably raised a claim of 
unemployability.  

Moreover, the Board notes that the veteran's application for 
TDIU reflects that he was earning either $1,250 monthly prior 
to June 1998, or $12,000 per year, according to the two TDIU 
applications of record.  Thus, the veteran's earning were 
above the poverty line prior to June 1998, and so his 
employment prior to June 1998 is defined as substantial 
gainful employment, and TDIU is not applicable for the period 
when the veteran was substantially gainfully employed.  
Treatment records dated in July 1988 through January 29, 2001 
reflect that the veteran sought treatment for poison ivy, 
that his diabetes was well-controlled with insulin, that he 
participated in a swimming program to improve cardiovascular 
health, was treated for a fracture of a bone in the right 
foot, and that concern was expressed about his psychiatric 
disorder.  The veteran was treated in March 2000 for 
cellulitis in the right leg, but that resolved with 
antibiotic in about two weeks.  He continued to require use 
of crutches through October 2000 because his right foot 
fracture site did not heal.  However, service connection is 
not in effect for that fracture, and disability due to that 
fracture cannot service as a basis for an award of a total 
evaluation prior to January 29, 2001.  

In summary, a careful review of the clinical evidence 
establishes that, prior to the effective date of the grants 
of service connection for claudication of the lower 
extremities and peripheral neuropathy and prior to the grant 
of the increased evaluation to 60 percent for coronary arty 
disease, effective January 29, 2001, there was no factually 
ascertainable increase in a service-connected disability 
which could serve as a basis for a total evaluation.

The veteran has been provided the most generous effective 
date for his total schedular disability rating, and there is 
no legal basis for an effective date for the increased award 
prior to January 29, 2001.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
does not apply. 38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  An effective date prior to 
January 29, 2001 for an award of total disability 
compensation, including on the basis of individual 
unemployability, is denied.




ORDER

An initial evaluation in excess of 10 percent for coronary 
artery disease from October 2, 1992 through January 28, 2001 
is denied.

An initial evaluation in excess of 60 percent for coronary 
artery disease from January 29, 2001 is denied.

An effective date prior to January 29, 2001 for a total 
disability evaluation, either as total schedular evaluation 
or as an award of TDIU, is denied.



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


